

EXHIBIT 10.1
 
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
entered into as of the 7th day of June, 2010 by and between MFA FINANCIAL, INC.,
a Maryland corporation ("MFA"), and STEWART ZIMMERMAN, an individual residing at
the address set forth on the signature page hereof (the "Executive").
 
WITNESSETH:
 
WHEREAS, MFA and the Executive entered into an amended and restated employment
agreement, effective as of April 16, 2006 and amended as of December 10, 2008
(the "Employment Agreement");
 
WHEREAS, MFA and the Executive desire to amend the terms of the Executive's
employment and extend the period of employment set forth in the Employment
Agreement to December 31, 2012 on the terms and conditions set forth in this
Agreement; and
 
WHEREAS, the Executive wishes to continue serving MFA and MFA wishes to secure
the continued exclusive services of the Executive under the terms and conditions
described below.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Employment Agreement in its entirety to read as follows:
 
 
1.
Term of Employment.

 
(a)  MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.
 
(b)  The term of employment (the "Term of Employment") under this Agreement,
which commenced on April 16, 2006, shall continue until December 31, 2012,
unless terminated earlier in accordance with Paragraph 5 hereof.
 
 
2.
Position; Duties and Responsibilities.

 
(a)  The Executive shall be employed as the Chairman and CEO, reporting directly
to the Board of Directors of MFA (the “Board of Directors”), with such duties
and day-to-day management responsibilities as are customarily performed by
persons holding such offices at similarly situated mortgage REITs and such other
duties as may be mutually agreed upon between the Executive and the Board of
Directors
 
(b)  During the Term of Employment, the Executive shall, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive and consulting services for, or on behalf of, such
subsidiaries or affiliates of MFA as the Board of Directors may, from time to
time, request.  MFA and such subsidiaries and affiliates are hereinafter
referred to, collectively, as the "Company."  For purposes of this Agreement,
the term "affiliate" shall have the meaning ascribed thereto in Rule 12b-2 under
the Securities Exchange Act of 1934, as amended (the "Act").

 
 

--------------------------------------------------------------------------------

 

(c)  During the Term of Employment, the Executive shall serve MFA faithfully,
diligently and to the best of his ability and shall devote substantially all of
his time and efforts to his employment and the performance of his duties under
this Agreement.  Nothing herein shall preclude the Executive from engaging in
charitable and community affairs and managing his personal, financial and legal
affairs, so long as such activities do not materially interfere with his
carrying out his duties and responsibilities under this Agreement.
 
 
3.
Compensation.

 
(a)  Base Salary.  During the Term of Employment, the Executive shall be
entitled to receive an annualized base salary (the "Base Salary") of not less
than nine hundred thousand dollars ($900,000).  In addition to Base Salary, the
Executive shall receive the following annual grants of common stock of the
Company (the fair market value of such stock at the time of grant (i.e.,
$100,000), together with the Base Salary for such year, "Base Compensation"),
subject to the Executive’s continuing employment with the Company on the date of
grant:
 
 
(i)
On April 16, 2006 and on January 1st (or the first business day thereafter) of
each of the following six years, the Executive shall receive a grant of common
stock with an aggregate fair market value on such date (or the first business
day thereafter) of $100,000;

 
 
(ii)
Each such award shall be subject to definitive documentation, and such shares of
stock shall be fully vested and non-forfeitable upon the date of grant, but in
no event may be sold or transferred prior to the time the value of the
Executive’s holdings in MFA exceeds five times his Base Compensation (and
thereafter may be sold or transferred to the extent the value of the Executive’s
stock holdings exceeds such multiple).

 
(b)  Performance Bonus.  The Executive, President and Executive Vice President
shall be eligible to participate in a Performance Bonus Pool for Senior
Executives (the “Bonus Pool”) each year during the Term of Employment.  The
aggregate Bonus Pool shall be determined by reference to MFA’s Return on Average
Equity (“ROAE”) as more fully described in Exhibit A to this Agreement.  Subject
to the right of the Compensation Committee of the Board of Directors (the
“Compensation Committee”) to determine the portion of the Bonus Pool to be
allocated to the Executive, allocations as between the President and Executive
Vice President, if any, shall be made by the Compensation Committee together
with the Executive based upon each participant’s performance during the
applicable period.  The Compensation Committee, in its discretion, can adjust
the aggregate Bonus Pool upward or downward in any year by as much as thirty
percent (30%) depending upon the Compensation Committee’s assessment of MFA’s
leverage strategy, share price performance relative to the S&P financial index
or other relevant indices, share price relative to peer group, total return
(share price change plus dividend), and its other asset management activities,
as well as the Executive’s individual performance, among other considerations,
as determined by the Compensation Committee.

 
- 2 -

--------------------------------------------------------------------------------

 
 
The amount allocated to the Executive from the Bonus Pool (the "Performance
Bonus") shall be paid in a combination of cash and restricted stock based on the
total Bonus Pool (after any reduction or increase referred in the
immediately-preceding paragraph), as follows:  (i) Bonus Pool (as adjusted) up
to $2,700,000:  seventy-five percent (75%) will be paid in cash and twenty-five
(25%) percent will be paid in restricted stock; (ii) the incremental total Bonus
Pool (as adjusted) between $2,700,000 and $4,050,000:  sixty-five percent (65%)
will be paid in cash and thirty-five percent (35%) will be paid in restricted
stock; (iii)  the incremental total Bonus Pool (as adjusted) in excess of
$4,050,000:  fifty percent (50%) will be paid in cash and fifty percent (50%)
will be paid in restricted stock.  In each case referred to above, the period of
restriction with respect to the applicable shares of restricted stock shall
lapse with respect to six and one quarter percent (6.25%) of the shares on the
last business day of each quarter commencing with the quarter beginning with the
first calendar quarter following the end of the fiscal year to which the Bonus
Pool relates, with the lapse of all restrictions occurring four years following
the date of grant.  Notwithstanding the foregoing, any unvested shares of
restricted stock shall immediately vest in full on December 31, 2012; provided,
that, the Executive remains in continuous employment with MFA through December
31, 2012 or has terminated employment with MFA prior to such date under
circumstances described in Section 5(a), (b) or (d) hereof.  Under the terms of
the definitive award agreement, the Executive shall be entitled to receive any
dividends payable with respect to any shares subject to restriction at such time
as such shares are no longer subject to restrictions.  Vested shares of such
restricted stock cannot be transferred or sold during the Executive’s employment
by MFA until the value of the Executive’s stock holdings in MFA (including
shares of restricted stock) exceeds five times the Executive’s Base Salary; and,
following the termination of Executive’s employment with the Company, vested
shares of such restricted stock may not be sold or transferred to the extent the
value of the Executive’s stock holdings does not exceed five times the
Executive’s Base Salary as of the date of the Executive’s termination of
employment (provided, however, that (i) this sentence shall no longer apply
following the six-month anniversary of the Executive’s termination of
employment, and (ii) the Executive shall be permitted to sell vested shares of
restricted stock, notwithstanding such transfer restriction, to satisfy his
income and employment tax obligations related to the vesting of such
shares).  Cash payments from the Bonus Pool will be made as soon as practicable
after such portion of the Bonus Pool is vested and nonforfeitable, and in no
event later than January 16th of the next following calendar year.
 
(c)  Equity Compensation.  The Executive shall be eligible to receive such stock
option, restricted stock, phantom share or dividend equivalent rights grants or
other equity awards as the Compensation Committee or the Board of Directors, as
the case may be, shall deem appropriate.
 
(d)  Discretion to Increase Compensation.  Nothing in this Agreement shall
preclude the Board of Directors or the Compensation Committee from increasing or
considering increasing the Executive's compensation during the Term of the
Employment.  The Base Salary as adjusted to reflect any increase shall be the
Base Salary for all purposes of this Agreement.
 
 
4.
Employee Benefit Programs and Fringe Benefits.

 
During the Term of Employment, the Executive shall be entitled to six weeks of
vacation each calendar year and to participate in all executive incentive and
employee benefit programs of MFA now or hereafter made available to MFA's senior
executives or salaried employees generally, as such programs may be in effect
from time to time.  MFA shall reimburse the Executive for any and all necessary,
customary and usual business expenses, properly receipted in accordance with
MFA's policies, incurred by Executive in connection with his employment.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
5.
Termination of Employment.

 
(a)  Termination Due to Death or Disability.  If the Executive's employment is
terminated during the Term of Employment by reason of the Executive's death or
Disability, the Executive's Term of Employment shall terminate automatically
without further obligations to the Executive, his legal representative or his
estate, as the case may be, under this Agreement except for (i) any compensation
earned but not yet paid, including and without limitation, any amount of Base
Compensation accrued or earned but unpaid and any other payments payable to the
Executive pursuant to Paragraph 5(e) below, which amounts shall be promptly paid
in a lump sum to the Executive, his legal representative or his estate, as the
case may be, and (ii) a lump sum payment in an amount equal to two (2) times the
Executive’s then current Base Compensation, which shall be paid to the
Executive, his legal representative or his estate, as the case may be, as soon
as possible (without undue delay), but in no event later than March 15th
following the calendar year in which such termination occurs.  In the event of
such termination due to his Disability, Executive's health insurance coverage
shall be continued at MFA's expense for the duration of such Disability;
provided, that, if such coverage cannot be provided under MFA's health insurance
policy for the duration of such Disability, such coverage or the cost of
comparable coverage shall be provided by MFA until the Executive's attainment of
age 70 or such later date through which coverage is permissible under MFA's
health insurance policy.
 
(b)  Termination Without Cause or for Good Reason.  In the event the Executive's
employment is terminated by MFA without Cause or by the Executive for Good
Reason, MFA shall pay the Executive an amount (the "Severance Amount") equal to
three (3) times the greater of (i) the Executive's combined Base Compensation
and actual Performance Bonus for the preceding fiscal year or (ii) the average
for the three preceding years of the Executive's combined actual Base
Compensation and Performance Bonus.  Fifty percent of the Severance Amount shall
be paid within five (5) days after the date the Executive terminates for Good
Reason or is terminated by the Company for any reason other than Cause, and the
remaining 50% of the Severance Amount shall be paid in three equal monthly
installments beginning on the first business day of the month following the
month of such termination; provided, however, in no event shall any portion of
the Severance Amount be payable after March 15th of the year following the year
in which such termination occurs.  For the avoidance of doubt, expiration of the
Term of Employment as set forth in Paragraph 1(b) shall not be considered a
termination of the Executive's employment by MFA without Cause or give rise to a
right of termination of employment by the Executive for Good Reason or otherwise
give rise to any payments under this Paragraph 5(b).  It is further agreed that
the execution of this Agreement shall not give rise to a right of termination of
employment by the Executive for Good Reason.
 
(c)  Termination by MFA for Cause or Voluntary Termination by the Executive.  In
the event the Executive's employment is terminated by MFA for Cause, or is
terminated by the Executive on his own initiative for other than a Good Reason,
the Executive shall be entitled to any compensation earned but not yet paid,
including and without limitation, any amount of Base Compensation accrued or
earned but unpaid and any other payments payable to the Executive pursuant to
Paragraph 5(e) below, as of the date of termination.

 
- 4 -

--------------------------------------------------------------------------------

 

(d)  Termination Related to Change in Control.  In the event of (1) the
termination of the Executive's employment by MFA without Cause that occurs both
within two months before a Change in Control and following the occurrence of a
Pre-Change-in-Control Event, (2) the resignation of his employment by the
Executive for any reason within six months following a Change in Control, or (3)
the termination of the Executive's employment by MFA other than for Cause or the
Employee's resignation of his employment for Good Reason within twenty-four
months following a Change in Control,
 
 
(i)
MFA shall pay to Executive in a lump sum, within 30 days following the
termination of employment, an amount equal to 300% of the sum of (a) the
Executive's then current Base Compensation and (b) the Executive's bonus for the
immediately preceding year;

 
 
(ii)
all of the Executive's outstanding restricted stock, phantom shares and stock
options shall immediately vest in full and such options shall remain
exercisable, and any dividend equivalents associated therewith shall continue to
be payable, until the earlier of (a) 90 days following the date of such
termination and (b) the date on which each such option would have expired had
the Executive's employment not terminated; and

 
 
(iii)
the Executive shall continue to participate in all health, life insurance,
retirement and other benefit programs at MFA's expense for the balance of the
Term of Employment, to the same extent as though the Executive's employment had
not terminated.

 
To the extent necessary to avoid imposition of the excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the "Code") in connection with
a Change in Control, the amounts payable or benefits to be provided to the
Executive shall be reduced such that the reduction of compensation to be
provided to the Executive is minimized.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis (but not below zero).
 
(e)   Other Payments.  Upon the termination of the Executive's employment, in
addition to the amounts payable under any Paragraph above, the Executive shall
be entitled to receive the following:
 
 
(i)
any annual bonus earned during one or more preceding years but not paid;

 
 
(ii)
any vested deferred compensation (including any interest accrued on or
appreciation in value of such deferred amounts), in accordance with the
applicable plan documents;

 
 
(iii)
reimbursement for reasonable business expenses incurred but not yet reimbursed
by MFA;

 
 
(iv)
any other benefits to which the Executive or his legal representative may be
entitled under the 2004 Equity Compensation Plan and under all other applicable
plans and programs of MFA, as provided in Paragraph 4 above; and

 
 
- 5 -

--------------------------------------------------------------------------------

 

 
(v)
upon the termination of the Executive's employment pursuant to Paragraphs 5(a)
or 5(b), all of the Executive's outstanding restricted stock, phantom shares and
stock options shall immediately vest in full and such options shall remain
exercisable, and any dividend equivalents associated therewith shall continue to
be payable until the earlier of (a) 90 days following the date of such
termination and (b) the date on which each such option would have expired had
the Executive's employment not terminated.

 
(f)   No Mitigation; No Offset.  In the event of any termination of the
Executive's employment under this Agreement, he shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.
 
(g)  Payments Subject to Section 409A.  Notwithstanding anything herein to the
contrary, the Executive shall not be entitled to any payment pursuant to this
Paragraph 5 prior to the earliest date permitted under Section 409A of the Code,
and applicable Treasury regulations thereunder.  To the extent any payment
pursuant to this Paragraph 5 is required to be delayed six months pursuant to
the special rules of Section 409A of the Code related to "specified employees,"
each affected payment shall be delayed until six months after the Executive's
termination of employment, with the first such payment being a lump sum equal to
the aggregate payments the Executive would have received during such six-month
period if no payment delay had been imposed.  Any payments or distributions
delayed in accordance with the prior sentence shall be paid to the Executive on
the first day of the seventh month following the Executive’s termination of
employment.  Notwithstanding any other provision contained herein, to the extent
any payments or distributions due to the Executive upon termination of his
employment under this Agreement are subject to Section 409A of the Code (i) a
termination of the Executive’s employment shall be interpreted in a manner that
is consistent with the definition of a “separation from service” under Section
409A of the Code and the applicable Treasury regulations thereunder and (ii) as
applicable, such payments shall be treated as a series of separate payments for
purposes of Section 409A of the Code.
 
(h)  Mutual Release.  MFA's obligation to make any payment or provide any
benefit pursuant to this Paragraph 5 shall be contingent upon, and is the
consideration for, the Executive executing and delivering to MFA a general
release (the "Release"), substantially in the form annexed hereto as Exhibit B,
releasing MFA, and all current and former members, officers and employees of
MFA, from any claims relating to the Executive's employment hereunder, other
than claims relating to continuing obligations under, or preserved by, (x) this
Agreement or (y) any compensation or benefit plan, program or arrangement in
which the Executive was participating as of the date of termination of his
employment, and no such amounts shall be provided until the Executive executes
and delivers to MFA a letter which provides that the Executive had not revoked
such Release after seven days following the date of the Release.  In all events,
the Release shall be executed by the Executive within 60 days of termination of
employment in order for the Executive to receive any severance benefits
hereunder.  The Release shall also be executed by MFA and delivered to the
Executive as part of the consideration for the Executive's execution and
delivery of the Release, and, except as otherwise provided under the terms of
the Release, shall release the Executive from any and all claims MFA may have
against the Executive.

 
- 6 -

--------------------------------------------------------------------------------

 
 
 
6.
Definitions.

 
For purposes of this Agreement, the following terms shall be defined as set
forth below:
 
(a)  Cause.  "Cause" shall mean the Executive's (i) conviction, or entry of a
guilty plea or a plea of nolo contendre with respect to, a felony, a crime of
moral turpitude or any crime committed against MFA, other than traffic
violations, (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of his duties under this Agreement;
(iii) failure to adhere to the lawful directions of the Board of Directors that
are reasonably consistent with his duties and position provided for herein; (iv)
breach in any material respect of any of the provisions of Paragraph 7 of this
Agreement resulting in material and demonstrable economic injury to MFA; (v)
chronic or persistent substance abuse that materially and adversely affects his
performance of his duties under this Agreement; or (vi) breach in any material
respect of the terms and provisions of this Agreement resulting in material and
demonstrable economic injury to MFA.  Notwithstanding the foregoing, (i) the
Executive shall be given written notice of any action or failure to act that is
alleged to constitute Cause (a "Default"), and an opportunity for 20 business
days from the date of such notice in which to cure such Default, such period to
be subject to extension in the discretion of the Board of Directors; and (ii)
regardless of whether the Executive is able to cure any Default, the Executive
shall not be deemed to have been terminated for Cause without (x) reasonable
prior written notice to the Executive setting forth the reasons for the decision
to terminate the Executive for Cause, (y) an opportunity for the Executive,
together with his counsel, to be heard by the Board of Directors, and (z)
delivery to the Executive of a notice of termination approved by said Board of
Directors stating its good faith opinion that the Executive has engaged in
actions or conduct described in the preceding sentence, which notice specifies
the particulars of such action or conduct in reasonable detail; provided,
however, MFA may suspend the Executive with pay until such time as his right to
appear before the Board of Directors has been exercised, so long as such
appearance is within two (2) weeks of the date of suspension.
 
(b)  Change in Control.  A "Change in Control" shall mean the occurrence of any
one of the following events:
 
 
(i)
any "person," as such term is used in Sections 13(d) and 14(d) of the Act (other
than MFA, any of its affiliates or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of MFA or any
of its affiliates) together with all affiliates and "associates" (as such term
is defined in Rule 12b-2 under the Act) of such person, shall become the
"beneficial owner" (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of MFA representing 30% or more of either
(A) the combined voting power of MFA's then outstanding securities having the
right to vote in an election of the Board of Directors ("voting securities") or
(B) the then outstanding shares of common stock of MFA ("Shares") (in either
such case other than as a result of an acquisition of securities directly from
MFA); or

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(ii)
persons who, as of the effective date of this Agreement, constitute MFA's Board
of Directors (the "Incumbent Directors") cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a Director of MFA subsequent to the
effective date whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Directors shall, for purposes of this
Agreement, be considered an Incumbent Director; or

 
 
(iii)
there shall occur (A) any consolidation or merger of MFA or any subsidiary where
the shareholders of MFA, immediately prior to the consolidation or merger, would
not, immediately after the consolidation or merger, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate 60% or more of the voting securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), (B) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of MFA or (C) any plan or proposal for the liquidation or dissolution of
MFA.

 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change in Control" shall be deemed to have occurred for purposes of this
Paragraph 6(b).
 
(c)  Disability.  "Disability" shall mean the Executive's inability for a period
of six consecutive months, to render substantially the services provided for in
this Agreement by reason of mental or physical disability, whether resulting
from illness, accident or otherwise, other than by reason of chronic or
persistent abuse of any substance (such as narcotics or alcohol).
Notwithstanding the foregoing, no circumstances or condition shall constitute a
Disability to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Disability to the maximum extent possible (e.g.,
if applicable, in respect of vesting without an acceleration of distribution)
without causing the imposition of such 20% tax.  In addition, nothing herein
shall limit or restrict the payment of any amount subject to Section 409A of the
Code upon an otherwise permitted payment event under Section 409A of the Code,
including upon a separation from service.
 
 
- 8 -

--------------------------------------------------------------------------------

 

(d)  Good Reason.  "Good Reason" shall mean:
 
 
(i)
except as otherwise provided in Section 2(a), a material diminution in the
Executive's title, duties or responsibilities;

 
 
(ii)
relocation of the Executive's place of employment without his consent outside
the New York City metropolitan area;

 
 
(iii)
the failure of MFA to pay within thirty (30) business days any payment due from
MFA;

 
 
(iv)
the failure of MFA to pay within a reasonable period after the date when amounts
are required to be paid to the Executive under any benefit programs or plans; or

 
 
(v)
the failure by MFA to honor any of its material obligations herein.

 
(e)  Non Cash Items and Merger Expenses.  "Non Cash Items and Merger Expenses"
shall mean depreciation, merger expenses, gains/losses on asset sales, and
impairment charges; provided that these items and expenses shall allow for
adjustment to exclude events pursuant to changes in GAAP and certain non-cash
items at the discretion of MFA’s independent directors.
 
(f)   Pre-Change-in-Control Event.  A "Pre-Change-in-Control Event" shall mean
the occurrence of any one of the following events:
 
 
(i)
the Board shall adopt a resolution to the effect that any person has taken
actions which, if consummated, would result in such person acquiring effective
control of the business and affairs of MFA;

 
 
(ii)
there shall commence a tender offer or proxy contest resulting in any of the
transactions specified in subparagraphs (i)-(iii) of Paragraph 6(b);

 
 
(iii)
MFA shall make any agreement resulting in any of the transactions specified in
subparagraphs (i)-(iii) of Paragraph 6(b);

 
 
(iv)
there shall be a public announcement of a transaction of the kind specified in
subparagraphs (i)-(iii) of Paragraph 6(b); or

 
 
(v)
any other meeting, writing or written communication with, by or to the Board of
Directors or any officer or executive of MFA, that is held, made or undertaken
in good faith in anticipation of a Change in Control.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(g)  Return on Average Equity.  "Return on Average Equity" shall mean twelve
months GAAP net income plus (minus) certain Non Cash Items and Merger Expenses
divided by average Tangible Net Worth, for the period ending November 30th.
 
(h)  Tangible Net Worth.  "Tangible Net Worth" shall mean stockholder equity
less (i) goodwill and (ii) preferred stockholder equity.
 
7.           Covenant Not To Compete.
 
The Executive and MFA recognize that, due to the nature of
Executive’s employment and relationship with MFA, the Executive has access to
and develops confidential business information, proprietary information, and
trade secrets relating to the business and operations of MFA.  The Executive
acknowledges that (i) such information is valuable to the business of MFA,  (ii)
disclosure to, or use for the benefit of, any person or entity other than MFA,
would cause irreparable damage to MFA, (iii) the principal business of MFA is
acquiring mortgage-backed securities (the “Business”), (iv) MFA is one of the
limited number of persons who have developed a business such as the Business,
and (v) the Business is national in scope.  The Executive further acknowledges
that his duties for MFA include the duty to develop and maintain client,
customer, employee and other business relationships on behalf of MFA; and that
access to and development of those close business relationships for MFA render
his services special and unique.  In recognition that the goodwill and business
relationships described herein are valuable to MFA, and that loss of or damage
to those relationships would destroy or diminish the value of MFA, and in
consideration of the compensation arrangements (including any payments pursuant
to Paragraph 5 hereunder), and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Executive, the
Executive agrees as follows:
 
(a)  Confidentiality.  During the Term of Employment, and at all times
thereafter, the Executive shall maintain the confidentiality of all confidential
or proprietary information of MFA and any of its subsidiaries or affiliates, if
any, or of any other person or entity with which the Executive has been involved
as a direct or indirect result of his employment by, or performance of
consulting or other services (including, without limitation, as a director,
officer, advisor, agent, consultant or other independent contractor) for, MFA or
any of its subsidiaries or affiliates (“Confidential Information”), and, except
in furtherance of the Business of MFA or as specifically required by law or by
court order, he shall not directly or indirectly disclose any such information
to any person or entity; nor shall he use Confidential Information for any
purpose except for the benefit of MFA.  For purposes of this Agreement,
“Confidential Information” includes, without limitation:  client or customer
lists, identities, contacts, business and financial information; investment
strategies; pricing information or policies, fees or commission arrangements of
MFA; marketing plans, projections, presentations or strategies of MFA; financial
and budget information of MFA; personnel information, personnel lists, resumes,
personnel data, organizational structure, compensation and performance
evaluations; information regarding the existence or terms of any agreement or
relationship between MFA or any of its subsidiaries or affiliates and any other
party; and any other information of whatever nature, which gives to MFA or any
of its subsidiaries or affiliates an opportunity to obtain an advantage over its
competitors who or which do not have access to such information.  This
restriction shall apply regardless of whether such Confidential Information is
in written, graphic, recorded, photographic, data or any machine readable form
or is orally conveyed to, or memorized by, the Executive; provided, however,
that this Paragraph 7(a) shall not apply to Confidential Information that: (i)
is or becomes publicly known through no act or omission on the Executive's part;
(ii) was rightfully known by the Executive without confidentiality restriction
before disclosure to the Executive by MFA; or (iii) becomes rightfully known by
the Executive without confidentiality restriction from a source other than MFA
that does not owe a duty of confidentiality to MFA with respect thereto.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(b)  Prohibited Activities.  Since the Executive’s services to MFA are essential
and because the Executive has access to MFA’s Confidential Information, the
Executive covenants and agrees that:
 
 
(i)
in the event of the termination of the Executive’s employment with MFA, the
Executive will not, without the prior written consent of MFA, manage, operate,
control or be connected as a stockholder (other than as a holder of shares
publicly traded on a stock exchange or the NASDAQ National Market System,
provided that the Executive shall not own more than five percent of the
outstanding shares of any publicly traded company engaged in any element of the
Business), or partner with, or as an officer, director, employee or consultant
with, (A) any entity or person (other than a mortgage REIT described in clause
(B) below) engaged in any element of the Business, including any private or
public investment firm or broker dealer whose business strategy is based on or
who engages in the trading, sales, investment or management of mortgage-backed
securities, for a period of five months following termination of his employment
with MFA, or (B) any mortgage REIT for a period of six months following
termination of his employment with MFA; provided, however, in the event that
either (x) the Executive continues as Chairman of the Board past December 31,
2012 and voluntarily resigns as Chairman of the Board of Directors prior to the
date of the Company's 2013 annual meeting or (y) the Executive remains the
Chairman of the Board of Directors through the date of the Company's 2013 annual
meeting, the restrictions set forth in clauses (A) and (B) shall extend for an
additional five months, and six months, respectively, following the date of such
voluntary resignation in the case of clause (x) or following the date of such
annual meeting in the case of clause (y), as applicable.  Notwithstanding the
foregoing, nothing herein shall prevent the Executive from providing services to
or otherwise be associated with a subsidiary, division or affiliate of an entity
or person that is engaged in the Business so long as (x) the Executive’s
services are not provided, directly or indirectly, within the division,
subsidiary or business unit of the entity that engages in the Business, and the
Executive has no responsibilities regarding the Business and (y) the Executive
shall provide the Company with advance written notice of his entering any such
service relationship and shall notify the Executive’s then-current employer (or
other entity to which the Executive provides services) of the Executive’s
obligations under this Agreement.

 
 
- 11 -

--------------------------------------------------------------------------------

 

 
(ii)
during the Term of Employment, and during the one-year period following the
termination of the Executive’s employment with MFA for any reason, the Executive
will not, without the prior written consent of MFA, directly or indirectly
(individually, or through or on behalf of another entity as owner, partner,
agent, employee, consultant, or in any other capacity), (A) solicit, encourage,
or engage in any activity to induce any employee of MFA to terminate employment
with MFA, or to become employed by, or to enter into a business relationship
with, any other person or entity; or (B) engage in any activity intentionally to
interfere with, disrupt or damage the Business of MFA, or its relationships with
any client, supplier or other business relationship of MFA.

 
(c)  MFA Materials.  The Executive acknowledges that all originals and copies of
materials, records and documents relating to the business of MFA which were
generated by him or coming into his possession during his employment by MFA are
the sole property of MFA (“MFA Materials”).  During his employment, and at all
times thereafter, the Executive shall not remove, or cause to be removed, from
the premises of MFA, copies of any record, file, memorandum, document, computer
related information or equipment, or any other item relating to the business of
MFA, except in furtherance of his duties under this Agreement.  When the
Executive terminates his employment with MFA, or upon request of MFA at any
time, the Executive shall promptly deliver to MFA all originals and copies of
MFA Materials in his possession or control and shall not retain any originals or
copies in any form.
 
(d)  No Disparagement.  Each of the Executive and MFA agrees that, except as
required by applicable law or compelled by process of law, during and after the
Term of Employment, they shall not with willful intent to damage the other, make
any derogatory, disparaging or critical statement about the other party hereto
or, further in the case of statements by the Executive, about (i) MFA, its
parent, affiliates, or subsidiaries, if any; (ii) any product or service
provided by MFA and its parent, affiliates or subsidiaries, if any; or (iii)
MFA’s and its parent’s, affiliates’ or subsidiaries,’ if any, prospects for the
future.  Nothing in this Paragraph shall prohibit either MFA or the Executive
from testifying truthfully in any legal or administrative proceeding or from
truthfully responding to any untrue statement by the other party.
 
(e)  Transition.  Regardless of the reason for his departure from MFA, the
Executive agrees that, at MFA’s sole costs and expense, for a period of not more
than 30 days after termination of the Executive, he shall take all steps
reasonably requested by MFA to effect a successful transition of client and
customer relationships to the person or persons designated by MFA, subject to
the Executive’s obligations to his new employer.
 
(f)   Cooperation with Respect to Litigation.  During the Term of Employment and
at all times thereafter, the Executive agrees to give prompt written notice to
MFA of any claim relating to MFA and to cooperate fully, in good faith and to
the best of his ability with MFA in connection with any and all pending,
potential or future claims, investigations or actions which directly or
indirectly relate to any action, event or activity about which the Executive may
have knowledge in connection with or as a result of his employment by MFA
hereunder. Such cooperation will include all assistance that MFA, its counsel or
its representatives may reasonably request, including reviewing documents,
meeting with counsel, providing factual information and material, and appearing
or testifying as a witness; provided, however, that MFA will reimburse the
Executive for all reasonable expenses, including travel, lodging and meals,
incurred by him in fulfilling his obligations under this Paragraph 7(f) and,
except as may be required by law or by court order, should the Executive then be
employed by an entity other than MFA or otherwise engage in a business
enterprise, such cooperation will not materially interfere with the Executive’s
then current employment or business activity.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(g)  Remedies.  The Executive declares that the foregoing limitations in
Paragraphs 7(a) through 7(f) above are reasonable and necessary for the adequate
protection of the business and the goodwill of MFA.  If any restriction
contained in this Paragraph 7 shall be deemed to be invalid, illegal or
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have the right to reduce such
extent, duration, scope, or other provisions hereof to make the restriction
consistent with applicable law, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby.  In the event that the
Executive breaches any of the promises contained in this Paragraph 7, the
Executive acknowledges that MFA’s remedy at law for damages will be inadequate
and that MFA will be entitled to specific performance, a temporary restraining
order or preliminary injunction to prevent the Executive’s prospective or
continuing breach and to maintain the status quo.  The existence of this right
to injunctive relief, or other equitable relief, or MFA’s exercise of any of
these rights, shall not limit any other rights or remedies MFA may have in law
or in equity, including, without limitation, the right to arbitration contained
in Paragraph 17 hereof and the right to compensatory and monetary damages.  The
Executive hereby agrees to waive his right to a jury trial with respect to any
action commenced to enforce the terms of this Agreement.
 
 
8.
Indemnification.

 
MFA shall indemnify the Executive to the fullest extent permitted by Maryland
law as amended from time to time in connection with the Executive's duties with
MFA (and, to the extent applicable, such duties performed pursuant to Section
2(b) hereof), against all costs, expenses, liabilities and losses (including,
without limitation, attorneys' fees, judgments, fines, penalties, ERISA excise
taxes and amounts paid in settlement) actually and reasonably incurred by the
Executive in connection with an action, suit or proceeding.  During the Term of
Employment and for six years following the date of the Executive's termination
as an officer of MFA, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA's sole cost.
 
 
9.
Assignability; Binding Nature.

 
This Agreement shall inure to the benefit of MFA and the Executive and their
respective successors, heirs (in the case of the Executive) and assigns.  No
rights or obligations of MFA under this Agreement may be assigned or transferred
by MFA except that any such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which MFA is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of MFA,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of MFA and such assignee or transferee assumes
the liabilities, obligations and duties of MFA, as contained in this Agreement,
either contractually or as a matter of law.  This Agreement shall not be
assignable by the Executive.
 
 
10.
Representation.

 
MFA represents and warrants that it is fully authorized and empowered to enter
into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
11.
Entire Agreement.

 
This Agreement contains the entire agreement between MFA and the Executive
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.
 
 
12.
Amendment or Waiver.

 
This Agreement cannot be changed, modified or amended without the consent in
writing of both the Executive and MFA.  No waiver by either MFA or the Executive
at any time of any breach by the other party of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time.  Any waiver must be in
writing and signed by the Executive or an authorized officer of MFA, as the case
may be.
 
 
13.
Severability.

 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
 
14.
Reasonableness.

 
To the extent that any provision or portion of this Agreement is determined to
be unenforceable by a court of law or equity, that provision or portion of this
Agreement shall nevertheless be enforceable to the extent that such court
determines is reasonable.
 
 
15.
Survivorship.

 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
 
16.
Governing Law.

 
This Agreement and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.

 
- 14 -

--------------------------------------------------------------------------------

 
 
 
17.
Dispute Resolution.

 
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement or Executive's employment or termination thereof (other than a
controversy or claim arising under Paragraph 7, to the extent necessary for MFA
(or its affiliates where applicable) to enforce the provisions thereof), the
parties hereby agree to settle such dispute, controversy or claim in a binding
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, which arbitration shall be
conducted in New York, New York.  The parties agree that the arbitral award
shall be final and non-appealable and shall be the sole and exclusive remedy
between the parties hereunder.  The parties agree that judgment on the arbitral
award may be entered in any court having competent jurisdiction over the parties
or their assets.  All reasonable fees and expenses related to any such
arbitration (including reasonable attorneys' fees and related disbursements)
shall be paid by MFA.
 
 
18.
Legal Fees.

 
MFA shall pay directly all reasonable legal fees incurred by the Executive in
connection with the negotiation, preparation and execution of this Agreement.
 
 
19.
Notices.

 
Any notice given to either party shall be in writing and shall be deemed to have
been given when delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party
concerned, if to MFA, at its principal office, and if to the Executive, at the
address of the Executive shown on MFA's records or at such other address as such
party may give notice of.
 
 
20.
Headings.

 
The headings of the paragraphs contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
 
21.
Counterparts.

 
This Agreement may be executed in two or more counterparts.

 
- 15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 
MFA Financial, Inc.
 
By: 
/s/ James A. Brodsky
Name:  James A. Brodsky
Title:  Lead Director of the Board
 
/s/ Stewart Zimmerman
Stewart Zimmerman



Executive's address:


3063 Wynsum Avenue
Merrick, NY 11566
 

 
- 16 -

--------------------------------------------------------------------------------

 

EXHIBIT A

 
AGGREGATE PERFORMANCE BONUS POOL FOR SENIOR EXECUTIVES
 
Aggregate bonus pool can be adjusted upward or downward in any year by as much
as 30%, dependent upon the Compensation Committee’s assessment of MFA’s leverage
strategy, share price performance relative to the S&P financial index or other
relevant indices, share price relative to peer group, total return (share price
change plus dividend), and its other asset management activities, as well as the
Executive’s individual performance, among other considerations, as determined by
the Compensation Committee.
 
MFA ROAE
 
Range
Less than 4.5%
 
$750,000
   
4.5% - 5%
 
$750,000
 
$950,000
5% - 6%
 
$950,000
 
$1,150,000
6% - 7%
 
$1,150,000
 
$1,350,000
7% - 8%
 
$1,350,000
 
$1,800,000
8% - 9%
 
$1,800,000
 
$2,250,000
9% - 10%
 
$2,250,000
 
$2,700,000
10% - 11%
 
$2,700,000
 
$3,150,000
11% - 12%
 
$3,150,000
 
$3,600,000
12% - 13%
 
$3,600,000
 
$4,050,000
13% - 14%
 
$4,050,000
 
$4,500,000
14% - 15%
 
$4,500,000
 
$4,950,000
15% - 16%
 
$4,950,000
 
$5,400,000
16% - 17%
 
$5,400,000
 
$5,850,000
17% - 18%
 
$5,850,000
 
$6,300,000
18% - 19%
 
Minimum of $6,300,000 (subject, in all events to
discretion of the Compensation Committee to increase
 or decrease such amount as described above)
19% - 20%
 
20% - 21%+
 

 

 
- 17 -

--------------------------------------------------------------------------------

 

EXHIBIT B

 
MUTUAL RELEASE


This Mutual Release of Claims (this "Release") is made as of _____________, by
and between MFA FINANCIAL, INC. (the "Company") and _________________ (the
"Executive").
 
1.
Release by the Company.

 
(a)  The Company on behalf of itself, its agents, successors, affiliated
entities and assigns, in consideration for the Executive's execution and
delivery of this Release, hereby forever releases and discharges the Executive,
and his agents, heirs, successors, assigns, executors and administrators, from
any and all known and unknown causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities, and demands of whatsoever
kind and character in any manner whatsoever arising on or prior to the date of
this Release, including but not limited to (i) any claim for breach of contract,
breach of implied covenant, breach of oral or written promise, defamation,
interference with contract relations or prospective economic advantage,
negligence, misrepresentation; (ii) any and all liability that was or may have
been alleged against or imputed to the Executive by the Company or by anyone
acting on its behalf; (iii) any punitive, compensatory or liquidated damages;
and (iv) all rights to and claims for attorneys' fees and costs except as
otherwise provided in his second amended and restated employment agreement with
the Company dated June __, 2010 (the "Employment Agreement").
(b)  The Company shall not file or cause to be filed any action, suit, claim,
charge or proceeding with any federal, state or local court or agency relating
to any claim within the scope of this Release.  In the event there is presently
pending any action, suit, claim, charge or proceeding within the scope of this
Release, or if such a proceeding is commenced in the future, the Company shall
promptly withdraw it, with prejudice, to the extent it has the power to do
so.  The Company represents and warrants that it has not assigned any claim
released herein, or authorized any other person to assert any claim on its
behalf.

 
- 18 -

--------------------------------------------------------------------------------

 

 
(c)  Anything to the contrary notwithstanding in this Release or the Employment
Agreement, this Release shall not apply to claims or damages based on (i) any
right or claim that arises after the date on which the Company executes this
Release, including any right to and enforce the Employment Agreement with
respect to provisions pertaining to matters that arise after the date of the
Release and that survive termination of employment or (ii) any act of willful
misconduct, gross negligence, fraud or misappropriation of funds.
 
2.
Release by the Executive.

 
(a)  The Executive, on behalf of himself, his agents, heirs, successors,
assigns, executors and administrators, in consideration for the termination
payments and other consideration provided for under the Employment Agreement,
hereby forever releases and discharges the Company, and its successors, its
affiliated entities, and, in such capacities, its past and present directors,
employees, agents, attorneys, accountants, representatives, plan fiduciaries,
successors and assigns from any and all known and unknown causes of action,
actions, judgments, liens, indebtedness, damages, losses, claims, liabilities,
and demands of whatsoever kind and character in any manner whatsoever arising on
or prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, wrongful termination, intentional infliction of emotional distress,
defamation, interference with contract relations or prospective economic
advantage, negligence, misrepresentation or employment discrimination, and
including without limitation alleged violations of Title VII of the Civil Rights
Act of 1964, as amended, prohibiting discrimination based on race, color,
religion, sex or national origin; the Family and Medical Leave Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; other
federal, state and local laws, ordinances and regulations; and any unemployment
or workers' compensation law, excepting only those obligations of the Company
pursuant to Paragraph 5 of the Employment Agreement or otherwise continuing
under the Employment Agreement and any claims to benefits under any compensation
or benefit plan, program or arrangement in which the Executive was participating
as of the date of termination of his employment; (ii) any and all liability that
was or may have been alleged against or imputed to the Company by the Executive
or by anyone acting on his behalf; (iii) all claims for wages, monetary or
equitable relief, employment or reemployment with the Company in any position,
and any punitive, compensatory or liquidated damages; and (iv) all rights to and
claims for attorneys' fees and costs except as otherwise provided in the
Employment Agreement.

 
- 19 -

--------------------------------------------------------------------------------

 

 
(b)  The Executive shall not file or cause to be filed any action, suit, claim,
charge or proceeding with any federal, state or local court or agency relating
to any claim within the scope of this Release.  In the event there is presently
pending any action, suit, claim, charge or proceeding within the scope of this
Release, or if such a proceeding is commenced in the future, the Executive shall
promptly withdraw it, with prejudice, to the extent he has the power to do
so.  The Executive represents and warrants that he has not assigned any claim
released herein, or authorized any other person to assert any claim on his
behalf.
(c)  In the event any action, suit, claim, charge or proceeding within the scope
of this Release is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys' fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of his receipt thereof.

 
- 20 -

--------------------------------------------------------------------------------

 

 
(d)  BY HIS SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:
(1)  HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD OF
TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
(2)  IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS, HE
KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;
(3)  HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN (7) DAYS
AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO THE
COMPANY'S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH
DAY AFTER THE DAY ON WHICH HE SIGNED THIS RELEASE;
(4)  THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN DAY
REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED (THE
"EFFECTIVE DATE");
(5)  THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE
REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3).  HE AGREES NOT TO CHALLENGE
ITS ENFORCEABILITY;
(6)  HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT WITH
AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;
(7)  NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS SET FORTH
IN THIS RELEASE;

 
- 21 -

--------------------------------------------------------------------------------

 

 
(8)  HE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND
(9)  HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS RELEASE KNOWINGLY
AND VOLUNTARILY.

 
- 22 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto set their hands this _____ day of
___________________.



 
Executive
 
MFA FINANCIAL, INC.
 
By:
 

 

 
- 23 -

--------------------------------------------------------------------------------

 